DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument (on page 6) that Nakamura does not teach or suggest that the detection system alignment coil 412 of Nakamura corrects a deviation of the electron beam from an optical axis generated by shifting the focus of the imaging lens group from the diffraction plane of the objective lens as required by the imaging system deflector of amended independent claim 1; Nakamura discloses that “When the electron beam is made to be obliquely incident on the specimen by using the deflection coils 46a and 46b, the electron beam diffraction image suffers from a large axial misalignment in relation to the dark field image detector 413, bright field image detector 
First: the imaging system deflector 412 of Nakamura is located after the specimen 49 (as illustrated in figure 4) and therefore performs its deflection (“alignment coil 412 arranged below a projection lens 411 is used for axial alignment relative to a dark field image detector 413” [0032]) on an electron beam transmitted through the specimen 49 (“an electron beam diffraction image is formed under the specimen 49” [0032]).
Second: the imaging system deflector 412 corrects a deviation of the electron beam from the optical axis since paragraph [0032] teaches that “alignment coil 412 arranged below a projection lens 411 is used for axial alignment relative to a dark field image detector 413” [0032]. Re-aligning beam in an “axial” direction is a change of the position of the electron beam relative to the optical axis. Paragraph [0033] identifies the occurrence of a deviation from the optical axis (“axial misalignment”) has occurred, and that it is the deflector 412 that corrects this deviation (“axial misalignment”) of the electron beam from the optical axis (“the axial alignment is also conducted using the detection system alignment coil 412” [0033]).
Third: the deviation of the electron beam from the optical axis is generated by shifting the focus of the imaging lens group from the diffraction plane of the objective lens. The changing of the deflection coils 46a and 46b moves the electron beam off of the central axis (as identified in paragraph [0033]) and necessarily shifts the focus of the imaging lens group from the diffraction plane of the objective lens. This phenomena can be observed in, for example, figure 3 of Yoshida et al. U.S. PGPUB No. 2013/0256531, 
Finally: Nakamura has shifted the focus of the imaging lens group from a diffraction plane of the objective lens by changing the camera length (“The camera length on the plane of camera 415 can be changed arbitrarily by means of the projection lens 411, thereby ensuring that an electron beam diffraction image and a Ronchigram on a desired image forming plane can be observed” [0033]). Van der Zanda et al. U.S. PGPUB No. 2007/0125945 teaches that changes in camera length necessarily result in 

Applicant has not provided additional arguments with respect to claims 3-5 and no additional response is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. U.S. PGPUB No. 2007/0158568.

Regarding claim 1, Nakamura discloses a method of acquiring a dark-field image for a scanning transmission electron microscope, the scanning transmission electron microscope comprising: a dark-field detector 413 having an annular detection region (as illustrated in figure 4) configured to detect electrons scattered at a specimen in a predetermined angular range (“The electron beam focused on a specimen 49 by means of a pre-magnetic field of objective lens 48 is scattered in the specimen and an electron beam diffraction image is formed under the specimen 49… A detection system alignment coil 412 arranged below a projection lens 411 is used for axial alignment relative to a dark field image detector 413” [0032]); an objective lens 48; and an imaging lens group 410 and 411 disposed at a stage following the objective lens 48, the method comprising: reducing an influence of a geometrical aberration on the electrons scattered in the predetermined angular range (“a technique for correcting aberrations in the apparatus” [0002]) by shifting a focus of the imaging lens group 410/411 from a diffraction plane of the objective lens (“The camera length on the plane of camera 415 can be changed arbitrarily by means of the projection lens 411, thereby ensuring that an electron beam diffraction image and a Ronchigram on a desired image forming plane can be observed” [0033]). Nakamura discloses that the scanning transmission electron microscope further comprises an imaging system deflector 412 that deflects an electron beam transmitted through the specimen 49 (“A detection system alignment coil 412 arranged below a projection lens 411 is used for axial alignment relative to a dark field image detector 413” [0032]), and 20the method further comprises correcting, with use of the imaging system deflector 412, a deviation of the electron beam from an optical axis 
Figure 4 of Nakamura contains a typographical error and the description of, for example, paragraph [0032] is correct that the dark field detector is element 413, not element 414 in figure 4 

Regarding claim 3, Nakamura discloses that the imaging lens group comprises an intermediate lens 410 and a projector lens 411 that are disposed at a stage following the objective lens (as illustrated in figure 4).

Regarding claim 5, Nakamura discloses that reducing the influence of the geometrical aberration comprises correcting a difference in focus position that depends on an angle generated by the geometrical aberration between the electrons scattered in the predetermined angular range by defocus generated by shifting the focus of the imaging lens group from the diffraction plane of the objective lens (the projection lens 411 adjusts the “camera length on the plane of camera 415” [0033]; as understood from the illustration of figure 4, this moves the focus of the lens 411 vertically up and/or down, where Such vertical movement necessarily shifts the focal position relative to the diffraction plane formed when Nakamura generates “a diffraction spot… appearing in the diffraction image” [0023] and therefore defocuses the lens group 410/411).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. U.S. PGPUB No. 2007/0158568 in view of Omoto U.S. PGPUB No. 2013/0206987.

Regarding claim 4, Nakamura discloses the claimed invention except that while Nakamura changes the effective camera length by shifting the focal position of lens 411 [0033], there is no explicit disclosure that the dark field detector 413 detects electrons within the claimed predetermined angular range.
Omoto discloses a scanning transmission electron microscope including a dark field detector, wherein the dark field detector is configured to image electrons within an angular range of 83 mrad (“the STEM image pickup angle of the dark-field detector is 83 mrad. Thus, optimum camera lengths of 3 to 4 mm can be accomplished” [0057]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura to use the camera length range disclosed in Omoto (thereby resulting in an angular pickup range of the dark field detector of 83 mrad) in order to optimize the camera length so as to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881